19-23489-rdd       Doc 41       Filed 09/06/19      Entered 09/06/19 15:56:04              Main Document
                                                   Pg 1 of 19

DRINKER BIDDLE & REATH LLP
James H. Millar
Frank F. Velocci
Brian P. Morgan
1177 Avenue of the Americas, 41st Floor
New York, New York 10036-2714
Telephone: (212) 248-3140 (Main)
Facsimile: (212) 248-3141
Email: james.millar@dbr.com
       frank.velocci@dbr.com
       brian.morgan@dbr.com

Attorneys for the Ad Hoc Group of Noteholders




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                   Chapter 11

MAXCOM USA TELECOM, INC.,                                Case No. 19-23489 (RDD)
et al.,1
                                                         (Jointly Administered)
                 Debtors.


          OBJECTION OF THE AD HOC GROUP OF NOTEHOLDERS TO
     CONFIRMATION OF DEBTORS’ JOINT PREPACKAGED CHAPTER 11 PLAN

         The Ad Hoc Group of Noteholders, by and through their undersigned counsel, hereby

submit the following objection (“Objection”) to confirmation of the Debtors’ Joint Prepackaged

Chapter 11 Plan [Docket No. 12] (the “Plan”), filed by Maxcom USA Telecom, Inc. (“Maxcom

USA”) and Maxcom Telecomunicaciones, S.A.B. DE C.V. (“Maxcom Parent,” and together with

Maxcom USA, the “Debtors”). In support of this Objection, the Ad Hoc Group of Noteholders

respectfully represents as follows:


1
  The Debtors, together with the last four digits of each Debtor’s tax identification number, Maxcom USA Telecom,
Inc. (7220) and Maxcom Telecommunicaciones, S.A.B. de C.V. (8KTO). The location of Debtor Maxcom
Telecomunicaciones, S.A.B. de C.V.’s corporate headquarters and service address are: Guillermo Gonzàlez
Camarena, 2000, Centro Ciudad, Santa Fé, Mexico, CDMX. The service address for Debtor Maxcom Telecom
USA Inc. is c/o United Corporate Services, Inc., Ten Bank Street, Suite 560, White Plains, NY 10606.


120359678.1
19-23489-rdd     Doc 41    Filed 09/06/19    Entered 09/06/19 15:56:04         Main Document
                                            Pg 2 of 19
                                      INTRODUCTION

       1.      The Ad Hoc Group of Noteholders formed in order to address noteholders’

concerns with the way the Debtors solicited the Plan and abruptly terminated the voting period.

The Ad Hoc Group of Noteholders feared that the solicitation process was wrongfully contrived

to assure confirmation of the Plan and the documents produced to date have revealed that such

fears were well taken. To be clear, the Debtors’ production of documents is not yet complete

and depositions remain to be taken. However, as of the date of this Objection, the Ad Hoc

Group of Noteholders is unable to reconcile the ballots it reviewed with the tabulation summary

filed by the Debtors purportedly showing noteholders’ acceptance of the Plan. More troubling,

communications between the Debtors’ solicitation agents and noteholders show that noteholders

and/or their custodians had difficulty following the Debtors’ solicitation procedures and, in many

instances, did not realize they had to submit a separate ballot to vote on the Plan. While the

Debtors’ agents bent over backwards to ensure that noteholders who were likely to support the

Plan were aware of the need to submit a ballot and the procedure for doing so, the Debtors did

not make the same extraordinary efforts to ensure that noteholders who may be opposed to the

Plan understood the voting procedures or even confirm that they received the solicitation

materials.

       2.       According to the Debtors, the Plan was approved by a razor-thin margin—a

mere .06%. The Debtors have the burden of proving the accuracy of this tabulation and that no

insiders or affiliates were included in final tally, a burden they have thus far failed to meet.

Even if the Debtors’ tabulation is correct, the flawed and one-sided solicitation process suggests

that a number of votes were solicited or procured in bad faith, which would support the

designation of votes pursuant to 11 U.S.C. § 1126(e).         Similarly, the Debtors’ wrongful




                                              -2-
19-23489-rdd     Doc 41    Filed 09/06/19    Entered 09/06/19 15:56:04        Main Document
                                            Pg 3 of 19
manipulation of the solicitation and voting process warrants a finding that the Plan was not

proposed in good faith, contrary to the requirements of 11 U.S.C. § 1129(a)(3).

       3.      For these reasons and those set forth below, the Court should deny confirmation

of the Plan.

                                       BACKGROUND

       4.      Maxcom Parent issued Step-Up Senior Notes due 2020 (the “Old Notes”), in the

aggregrate principal amount of $180.4 million, pursuant to a pre-packaged plan of reorganization

confirmed by the United States Bankruptcy Court for the District of Delaware on September 10,

2013. As of August 19, 2019 (the “Petition Date”), the amount outstanding on the Old Notes

was $103,378,674, plus estimated accrued interest through August 18, 2019 of $5.6 million.

       5.      The members of the Ad Hoc Group of Noteholders are holders, or manage the

accounts of holders, of Old Notes exceeding one-third of the Old Notes outstanding.

       6.      On June 17, 2019, Maxcom Parent commenced an offer to eligible, i.e., non-U.S.,

holders of the Old Notes to exchange the Old Notes (the “Exchange Offer”) for: (a) new 8.00%

senior secured notes due 2024 (the “Senior Notes”); (b) junior payment-in-kind notes (the

“Junior PIK Notes” and together with the Senior Notes, the “New Notes”); and (c) $100 in cash

per $1,000 principal amount of Old Notes. As set forth above, the outstanding principal amount

of the Old Notes is $103,378,674. The maximum aggregate principal amounts of the Senior

Notes and the Junior PIK Notes are $56,858,270 and $10,337,867, respectively. In addition to

the Senior Notes and the Junior PIK Notes, eligible holders that tendered their Old Notes by a

certain date were entitled to a payment of $10 in cash per $1,000 principal amount of Old Notes

tendered (the “Early Participation Payment”). However, the Early Participation Payment is only

payable in the event the Plan is confirmed by the Bankruptcy Court and becomes effective.




                                              -3-
19-23489-rdd     Doc 41     Filed 09/06/19    Entered 09/06/19 15:56:04        Main Document
                                             Pg 4 of 19
       7.      Concurrently with the Exchange Offer, the Debtors solicited votes from holders of

the Old Notes to approve the Plan (the “Plan Solicitation”) that would effectuate the financial

restructuring, i.e., the exchange of the Old Notes for the New Notes and the cash consideration,

on essentially the same terms as the Exchange Offer.

       8.      The Debtors engaged BCP Securities, LLC (“BCP”) as administrator for the

Exchange Offer and Plan Solicitation

       9.      The Debtors retained Prime Clerk, LLC (“Prime Clerk”) to assist them in

connection with the Exchange Offer and Plan Solicitation. Specifically, the Debtors appointed

Prime Clerk as their solicitation and tabulation agent to assist with, among other things:

(a) service of solicitation materials to the parties entitled to vote to accept or reject the

Prepackaged Plan; and (b) tabulation of votes cast with respect thereto.

       10.     The Debtors established June 14, 2019 as the record date (the “Voting Record

Date”) for determining which creditors were entitled to vote on the Prepackaged Plan. Only

holders of the Old Notes as of the Voting Record Date were entitled to vote to accept or reject

the Plan (“Voting Noteholders”).

       11.     Pursuant to the Offering Memorandum and Consent Solicitation Statement (the

“Disclosure Statement”), in order to participate in the Exchange Offer, eligible holders of Old

Notes were initially required to tender their Old Notes and submit a ballot in favor of the Plan by

July 15, 2019 at 5:00 p.m., New York City time (the “Exchange Offer Deadline”). Holders of

Old Notes who tendered their Old Notes by June 28, 2019 at 5:00 p.m., New York City time

would be entitled to receive also the Early Participation Payment (the “Early Participation

Payment Deadline”).

       12.     The Disclosure Statement further provided that votes to accept or reject the Plan

must be received no later than 12:00 midnight, New York City time, on July 15, 2019 (the


                                               -4-
19-23489-rdd    Doc 41     Filed 09/06/19    Entered 09/06/19 15:56:04       Main Document
                                            Pg 5 of 19
“Voting Deadline” and, together with the Exchange Offer Deadline and the Early Participation

Payment Deadline, the “Deadlines”).

       13.     On June 28, 2019, the Debtors announced that the deadline for earning the Early

Participation Payment would be extended to 12:00 midnight, New York City time, on July 15,

2019 (the “Early Participation Payment Extension”). In announcing the Early Participation

Payment Extension, the Debtors conceded that “it has taken considerable time for holders and

beneficial owners of old notes to receive the exchange offer, consent solicitation and plan

materials initially published on June 17, 2019, and some holders and beneficial owners may not

have received such materials yet.”

       14.     On July 15, 2019, the Debtors announced an extension of the Deadlines to July

30, 2019 at 5:00 p.m., New York City time (the “First Solicitation Extension”). In connection

with the First Solicitation Extension, the Debtors also announced purported improvements to the

Junior PIK Notes. At the time of the First Solicitation Extension, 34.4% of Old Notes had been

tendered and not withdrawn in the Exchange Offer.

       15.     On July 30, 2019, after the expiration of the Deadlines, as extended, the Debtors

announced a second extension of the Deadlines (including the Early Participation Payment

Deadline) to August 14, 2019 at 5:00 p.m., New York City time (the “Second Solicitation

Extension”). At the time of the Second Solicitation Extension, 45.4% of Old Notes had been

tendered and not withdrawn in the Exchange Offer.

       16.     On August 15, 2019, the Debtors announced a third solicitation extension of the

Deadlines (including the Early Participation Payment Deadline) to August 28, 2019 at 5:00 p.m.,

New York City time (the “Third Solicitation Extension”). As with the Second Solicitation

Extension, the Third Solicitation Extension was announced after the Deadlines expired.




                                              -5-
19-23489-rdd     Doc 41     Filed 09/06/19    Entered 09/06/19 15:56:04        Main Document
                                             Pg 6 of 19
       17.     On August 16, 2019, notwithstanding their announcement only one day prior that

the Deadlines were extended to August 28, 2019, the Debtors terminated the Exchange Offer

because the requisite number of eligible noteholders did not tender their Old Notes and

announced their intention to file and prosecute the Plan.

       18.     On the Petition Date, each of the Debtors filed a voluntary petition for Chapter 11

relief in the United States Bankruptcy Court for the Southern District of New York (the

“Bankruptcy Court”).

       19.     On August 19, 2019, the Debtors filed the Declaration of Craig E. Johnson of

Prime Clerk LLC Regarding Solicitation of Votes and Tabulation of Ballots Cast on the Joint

Prepackaged Chapter 11 Plan [Docket No. 3] (the “Prime Clerk Declaration”). Mr. Johnson is a

Director of Solicitation & Public Securities at Prime Clerk.

       20.     In the Prime Clerk Declaration, Mr. Johnson states that all valid ballots cast by

Voting Noteholders or their authorized representative and received by Prime Clerk on or before

August 14, 2019 at 5:00 p.m. (prevailing Eastern time) were tabulated. Prime Clerk Declaration

¶ 8.

       21.     Exhibit A to the Prime Clerk Declaration (the “Prime Clerk Tabulation”) purports

to be “[t]he final tabulation of votes cast by timely and properly completed ballots received by

Prime Clerk.” Prime Clerk Declaration ¶ 9. According to the Prime Clerk Tabulation, 100

holders of Old Notes, representing 66.73% of the amount outstanding among noteholders who

voted, voted to accept the Plan. However, because the holders who ostensibly voted on a timely

basis held only 60.3% of the Old Notes, the Plan was effectively supported by a mere 40.2% of

holders of the Old Notes.




                                               -6-
19-23489-rdd     Doc 41     Filed 09/06/19    Entered 09/06/19 15:56:04        Main Document
                                             Pg 7 of 19
                                             OBJECTION

       22.     A chapter 11 plan cannot be confirmed unless either: (i) it meets all of the

requirements of 11 U.S.C. § 1129(a); or (ii) at least one impaired class approves it and the debtor

fulfills the “cramdown” requirements of section 1129(b). 11 U.S.C. 1129(a), (b). The burden of

proof rests squarely on the plan’s proponent—in this case, the Debtors. See In re Sabine Oil &

Gas Corp., 555 B.R. 180, 310 n.582 (Bankr. S.D.N.Y. 2016) (citation omitted).

       23.     Section 1129(a)(10) states that a plan can be accepted only “[i]f a class of claims

is impaired under the plan, at least one class of claims that is impaired under the plan has

accepted the plan, determined without including the acceptance of the plan by any insider.” 11

U.S.C. § 1129(a)(10). The term “insider” includes, in addition to the debtor’s directors, officers,

persons in control and relatives of such persons, affiliates of the debtor and insiders of such

affiliates. 11 U.S.C. § 101(31).

       24.     Acceptance of a chapter 11 plan is governed by 11 U.S.C. § 1126. Section

1126(c) provides that:

       A class of claims has accepted a plan if such plan has been accepted by creditors,
       other than any entity designated under subsection (e) of this section, that hold at
       least two-thirds in amount and more than one-half in number of the allowed
       claims of such class held by creditors, other than any entity designated under
       subsection (e) of this section, that have accepted or rejected such plan.

11 U.S.C. § 1126(c).

       25.     Here, the only class that is impaired under the Plan consists of claims held by

holders of the Old Notes (the “Old Notes Class”). Plan § 3.2. Thus, the Plan cannot be

confirmed under section 1129(a) as a matter of law unless the requisite number of holders of the

Old Notes, excluding insiders, voted to accept the Plan. As of the date of this Objection, the

Debtors have not met their burden of demonstrating that the Old Notes Class accepted the Plan

pursuant to section 1126(c).


                                               -7-
19-23489-rdd     Doc 41    Filed 09/06/19    Entered 09/06/19 15:56:04         Main Document
                                            Pg 8 of 19
       26.     The Prime Clerk Tabulation states that 66.73% of the amount of claims in the Old

Notes Class voted to accept the Plan, which would satisfy section 1126(c)’s requirement of two-

thirds in amount by a mere .06%. The Ad Hoc Group of Noteholders cannot reconcile the

ballots provided by the Debtors with the Prime Clerk Tabulation.         The Ad Hoc Group of

Noteholders is unable to determine, from the face of the ballots, whether they were included in

the Prime Clerk Tabulation, how they were counted or even, in a number of cases, the beneficial

owner on whose behalf the vote was cast.

       27.     In addition, despite requests, the Debtors have failed to provide the Ad Hoc

Group of Noteholders with any documents sufficient to allow it to determine whether any

insiders or affiliates voted to accept the Plan and whether those votes were included in the Prime

Clerk Tabulation.    This failure is particularly concerning given the Debtors’ concession that

members of its board of directors participated in “unusual movements” with the respect to the

Debtors’ [equity] securities on August 19, 2019, i.e., the Petition Date. See Exhibit A (Maxcom

Telecomunicaciones Announcement).

       28.     Until the Debtors or Prime Clerk produce documents supporting Prime Clerk’s

Tabulation, including spreadsheets identifying who voted on the Plan, how they voted and in

what amount, the Court should not accept Prime Clerk’s Tabulation and find that no impaired

class has accepted the Plan, precluding confirmation under section 1129(a)(10) or 1129(b)(1).

       29.     Even if a sufficient number of holders of Old Notes voted to accept the Plan, there

is evidence suggesting a number of votes were solicited in bad faith so as to create an accepting

impaired class. In such cases, section 1126(e) authorizes the Bankruptcy Court to “designate any

entity whose acceptance or rejection of such plan was not in good faith, or was not solicited or

procured in good faith or in accordance with the provisions of this title.” 11 U.S.C. § 1126(e).

The bankruptcy court’s authority to designate a vote under section 1126(e) is not limited to


                                              -8-
19-23489-rdd     Doc 41     Filed 09/06/19     Entered 09/06/19 15:56:04      Main Document
                                              Pg 9 of 19
instances where the voting creditor acted in bad faith. Rather, “[section 1126(e)] provides a

basis to designate, without regard to the creditor’s motive, where the vote is ‘solicited or

procured’ in bad faith.” In re Quigley Co., Inc., 437 B.R. 102, 130-131 (Bankr. S.D.N.Y. 2010)

       30.     Here, the Plan Solicitation was flawed from the start. The creation of separate

voting procedures for the Exchange Offer and the Plan, coupled with different deadlines, created

widespread confusion among holders of the Old Notes. A significant number of noteholders

initially responded only to the Exchange Offer but not the Plan, which was surprising given the

similarity in terms. When the Debtors and their agents realized that the number of the ballots

they received on the Plan did not correspond to the number of the holders who either tendered or

withheld their Old Notes, Prime Clerk and BCP began reaching out to noteholders to encourage

them to vote on the Plan and walk them through the process. However, it appears that, based on

the documents produced to date, Prime Clerk and BCP contacted directly only noteholders that

they believed would vote in favor of the plan (based on their support of the Exchange Offer).

Noteholders who rejected the Exchange Offer and/or communicated their opposition to the Plan

were left to their own devices.

       31.     In other words, when the Debtors learned that their Plan Solicitation process was

flawed, they limited their efforts to assist noteholders with voting to those noteholders most

likely to support the Plan.       The Debtors’ efforts to solicit votes of acceptance from such

noteholders continued up until and, ostensibly in at least one case past, the Second Solicitation

Extension’s August 14, 2019 Deadline, which the Debtors retroactively determined would be the

final Voting Deadline.    Where, as here, the solicitation “taints the free-election process of

creditor voting,” designation under 11 U.S.C. § 1126(e) is appropriate. In re Sandia Resorts,

Inc., No. 11–15–11532, 2016 WL 6879249, at *6 (Bankr. D.N.M. Nov. 4, 2016); see also

Century Glove, Inc. v. First Am. Bank of New York, 860 F.2d 94, 97 (3d Cir. 1988) (Section


                                                -9-
19-23489-rdd      Doc 41     Filed 09/06/19 Entered 09/06/19 15:56:04              Main Document
                                           Pg 10 of 19
1126(e) “grants the bankruptcy court discretion to sanction any conduct that taints the voting

process, whether it violates a specific provision or is in ‘bad faith.”).

        32.     Further, the existence of the Early Participation Payment raises the spectre of vote

buying.   While, initially, noteholders were only eligible to receive the Early Participation

Payment if they tendered their Notes by the initial Early Participation Payment Deadline, as the

Debtors extended the Deadlines so that they could solicit additional support, they set identical

deadlines for the Early Participation Payment Deadline and the Voting Deadline. Up until the

date of the Second Solicitation Extension, the Debtors, through their agents, were contacting

friendly holders to remind them that they could only receive the Early Participation Payment if

the Plan was confirmed and therefore they were strongly encouraged to submit their ballot in

favor of the Plan.

        33.     Section 1129(a)(3) of the Bankruptcy Code permits confirmation of a plan only if

it is “proposed in good faith and not by any means forbidden by law.” 11 U.S.C. § 1129(a)(3).

Where, as here, a debtor makes payments to a creditor in exchange for its vote in favor of the

Plan, the Plan violates section 1129(a)(3) and the vote cast by the creditor who received payment

is deemed to have been procured in bad faith in violation of section 1126(e). The payment of the

Early Participation Payment to certain members of the Old Notes Class but not others also

violates section 1123(a)(4)’s requirement of “the same treatment for each claim or interest of a

particular class.” 11 U.S.C. § 1123(a)(4).

        34.     At the very least, the totality of the circumstances, as set forth herein, suggest that

the Plan was not proposed in good faith, in violation of section 1129(a)(3). See Quigley, 437

B.R. at 129 (finding that plan was proposed in bad faith where the voting process was

manipulated and tainted).

        35.     Finally, the Debtors’ distribution of solicitation materials did not comply with


                                                 - 10 -
19-23489-rdd     Doc 41      Filed 09/06/19 Entered 09/06/19 15:56:04           Main Document
                                           Pg 11 of 19
Rule 3017(e) or Rule 3018(b) of the Federal Rules of Bankruptcy Procedure. Rule 3017(e)

(“Transmission to beneficial holders of securities”) requires that beneficial owners, not merely

the record holders, receive the disclosure statement, plan and ballot. Fed. R. Bankr. P. 3017(e)

(“[T]he court shall consider the procedures for transmitting the documents and information

required by subdivision (d) of this rule to beneficial holders of stock, bonds, debentures, notes,

and other securities, determine the adequacy of the procedures, and enter any orders the court

deems appropriate.”). Rule 3018(b) provides that “[a] holder of a claim or interest who has

accepted or rejected a plan before the commencement of the case under the Code shall not be

deemed to have accepted or rejected the plan if the court finds after notice and hearing that the

plan was not transmitted to substantially all creditors and equity security holders of the same

class[.]” Fed. R. Bankr. P. 3018(b). “A pre-petition solicitation process is invalid where there is

no evidence that the solicitation has been sent to beneficial bondholders.” In re Pioneer Finance

Corp., 246 B.R. 626, 635 (Bankr. D. Nev. 2000); see also City of Colorado Springs Spring Creek

Gen. Improvement Dist., 177 B.R. 684, 691-2 (Bankr. D. Colo. 1995) (denying confirmation

where debtor failed to show that plan, disclosure statement and ballot were received by all

beneficial holders in prepetition solicitation process).

       36.     Here, in violation of Rule 3017(e), the Debtors did not distribute the solicitation

materials, including the Disclosure Statement, Plan and Ballot to each beneficial owner of the

Old Notes. Rather, it appears as if, in most instances, the solicitation materials were only sent to

the record holders of the Old Notes. See Affidavit of Service of Solicitation Materials [Docket

No. 19]. In a few cases, the Debtors, through Prime Clerk or BCP, followed up to ensure the

materials had reached the beneficial owner, but again only when the Debtors had reason to

believe the owner would vote to accept the Plan. In contrast, where the Debtors suspected the

owner would not support the Plan (based on its non-participation in the Exchange Offer or vote


                                                - 11 -
19-23489-rdd     Doc 41     Filed 09/06/19 Entered 09/06/19 15:56:04           Main Document
                                          Pg 12 of 19
to reject the Plan through a different record holder or custodian), the Debtors made no effort to

confirm receipt or understanding of the solicitation materials.

        37.    With respect to the Ad Hoc Group of Noteholders, Fratelli Investments Ltd.

(“Fratelli”) did not receive a ballot to vote on the Plan. While the Debtors may have sent a ballot

to the record holder of Fratelli’s notes, neither the Debtors nor their agents made any effort to

confirm that the ballot was forwarded to Fratelli, likely because Fratelli had elected to take no

action on (i.e., not accept) the Exchange Offer and (as discussed below) expressly opposed the

Plan. Moneda Latin Amercian Corporate Debt (“Moneda”) received a ballot for its position held

with the Depository Trust Company but did not receive a ballot for its position held with

Euroclear. As a result, Moneda was only able to vote a portion of its Old Notes against the Plan.

Had the Debtors reached out to facilitate Moneda’s submission of a ballot on the unvoted

portion, as they did with friendly noteholders, the amount (approximately $2.7 million) would

have been sufficient to defeat the Plan.      Instead, because the Debtors knew that Moneda

expressly opposed the Plan, they relied on the deficiencies in the solicitation process to thwart

Moneda’s will.

        38.    On August 12, 2019, just two days before the date the Debtors would

retroactively deem to be the final Voting Deadline, the Ad Hoc Group of Noteholders (which

includes Fratelli and Moneda), by way of letter through their financial advisor, expressly

informed the Debtors that it “has not tendered its consents and Notes in favor of your proposal

and formally declines to support Maxcom’s currently proposed exchange offer and terms for a

restructuring” (see Exhibit B). Unsurprisingly, the Debtors did not offer the Ad Hoc Group

(again comprising more than one-third of the Old Notes outstanding) the same assistance it

extended to supportive noteholders in confirming their receipt or understanding of how to submit

a ballot.


                                               - 12 -
19-23489-rdd      Doc 41    Filed 09/06/19 Entered 09/06/19 15:56:04             Main Document
                                          Pg 13 of 19
       39.       The Debtors’ failure to comply with Rule 3017(e) and Rule 3018(b) requires

denial of confirmation. See Pioneer Finance, 246 B.R. at 635; City of Colorado Springs, 177

B.R. at 691-2.

                                 RESERVATION OF RIGHTS

       40.       The Ad Hoc Group of Noteholders reserve the right to supplement or amend this

Objection based upon information acquired by Ad Hoc Group of Noteholders subsequent to its

filing and to introduce evidence at any hearing related to the Plan and /or this Objection.

                                         CONCLUSION

       For the foregoing reasons, the Ad Hoc Group of Noteholders object to confirmation of

the Plan and request that the Court deny confirmation of the Plan.

Dated: September 6, 2019                       DRINKER BIDDLE & REATH LLP
       New York, New York
                                               /s/ James H. Millar
                                               James H. Millar, Esq.
                                               Frank F. Velocci, Esq.
                                               Brian P. Morgan, Esq.
                                               1177 Avenue of the Americas, 41st Floor
                                               New York, New York 10036-2714
                                               Telephone: (212) 248-3140 (Main)
                                               Facsimile: (212) 248-3141
                                               james.millar@dbr.com
                                               frank.velocci@dbr.com
                                               brian.morgan@dbr.com

                                               Counsel to the Ad Hoc Group of Noteholders




                                               - 13 -
19-23489-rdd   Doc 41   Filed 09/06/19 Entered 09/06/19 15:56:04   Main Document
                                      Pg 14 of 19


                                   EXHIBIT A
19-23489-rdd   Doc 41    Filed 09/06/19 Entered 09/06/19 15:56:04           Main Document
                                       Pg 15 of 19




                                           Maxcom Telecomunicaciones

               En relación al evento relevante publicado el día de hoy referente a los movimientos
               inusitados presentados en la operación de los valores identificados con clave de
               cotización "MAXCOM A", la emisora informa que, después de hacer una revisión más
               exhaustiva, en dichos movimientos tuvieron participación, algunos miembros de su
               consejo de administración.

               Esta aclaración se realiza a solicitud de la Bolsa Mexicana de Valores, con fundamento
               en lo establecido en el artículo 106 de la Ley del Mercado de Valores y el artículo 50,
               último párrafo, de las Disposiciones de Carácter General aplicables a las emisoras de
               valores y a otros participantes del mercado de valores.

               Sobre Maxcom
               Maxcom Telecomunicaciones, S.A.B. de C.V. tiene sus oficinas corporativas en la
               Ciudad de México y es un prestador de servicios integrados de telecomunicaciones
               utilizando una estrategia de “construcción inteligente” para proporcionar servicios de
               conexión de “última milla” al mercado empresarial y clientes residenciales en México.

               Maxcom inició sus operaciones comerciales en mayo de 1999 y actualmente ofrece
               servicios de telefonía local, larga distancia, transmisión de datos alámbricos,
               inalámbricos, celulares, servicios de televisión basados en tecnología IP y servicios de
               valor agregado en el área metropolitana de la ciudad de México, Monterrey, Puebla,
               Querétaro, León, Guadalajara, San Luis Potosí, Tehuacán y Toluca, así como en otras
               ciudades de México. La información contenida en este comunicado de prensa es
               responsabilidad exclusiva de Maxcom Telecomunicaciones, S.A.B. de C.V. y no ha sido
               revisada por la Comisión Nacional Bancaria y de Valores (CNBV) o cualquier otra
               autoridad.

               La negociación de estos valores por un inversionista es responsabilidad exclusiva de
               dichos inversionistas.


               Para mayor información contactar a:
               Rodrigo Wright
               México, D.F., México
               (52 55) 4770-1170
               rodrigo.wright@maxcom.com
19-23489-rdd   Doc 41   Filed 09/06/19 Entered 09/06/19 15:56:04   Main Document
                                      Pg 16 of 19


                                    EXHIBIT B
      19-23489-rdd      Doc 41       Filed 09/06/19 Entered 09/06/19 15:56:04                  Main Document
                                                   Pg 17 of 19
                                                                                                        Cicerone Advisers LLC
                                                                                                                 140 Broadway
                                                                                                                     46th Floor
                                                                                                         New York, NY 10005
                                                                                                         Tel +1 212 371 9115
               !                                                                                         Fax +1 212 371 9113
  !



  August 12, 2019


  MAXCOM TELECOMUNICACIONES, S.A.B. DE C.V.
  Guillermo González Camarena No. 2000 – P.H.
  Col. Centro de Ciudad Santa Fe
  01376 Mexico, D.F.


  BCP SECURITIES LLC
  289 Greenwich Avenue
  Greenwich, CT 06830



  Dear Enrique and Jim,


           We appreciate the opportunity to have discussed initially with you the key terms for restructuring Maxcom’s
  Step-Up Senior Notes due 2020 (the “Senior Notes”). As you know, beneficial owners representing more than one-
  third (the “ad hoc committee”) of the Senior Notes outstanding have retained Ronald R. Jewell as United States legal
  counsel, Alejandro Sainz as Mexican legal counsel and Cicerone as financial adviser.

           The goal of any consensual restructuring should be to put Maxcom on a path to financial stability while
  undertaking material changes to promote operating efficiency, repositioning the business to support growth and to
  maximize value for all stakeholders. Over the past five years, Maxcom has consistently underperformed against the
  guidance provided by Maxcom to investors. The ad hoc committee does not believe that Maxcom’s currently proposed
  exchange offer and terms for restructuring will achieve that goal. Accordingly, the ad hoc committee has not tendered
  its consents and Notes in favor of your proposal and formally declines to support Maxcom’s currently proposed
  exchange offer and terms for a restructuring.

          We believe that any restructuring must not only effect a meaningful reduction in Maxcom’s debt and
  reschedule remaining debt in a manner that can be sustained but restructure its entire capital structure, and the ad hoc
  committee wants to work proactively with you to achieve those goals. However, to the extent that holders of the Senior
  Notes make concessions to restructure the Senior Notes, they expect ultimately that holders of the Senior Notes could
  recover fully their investment in Maxcom and be compensated for extending the payment obligations of Maxcom.

           Our objective is consistent with what Jim expressed; that the intent of the restructuring is to help Maxcom
  and not to effect a transfer of wealth to the shareholders. To that end, we exchanged ideas with you to accomplish our
  clients’ goals: a willingness to de-lever Maxcom; a willingness to exchange into a quasi-equity but with strong
  governance; and a willingness to roll a portion of Senior Notes into a new senior note. However, we remain apart on
  our approach and material terms. We need to start focusing on the details of the ad hoc committee’s global restructuring
  proposal as a package, and avoid attempts to chip away at it one item at a time. We need your commitment to work
  with us in good faith towards an agreement in an attempt to fashion workable restructuring terms.



Confidential                                              Page 1 of 3                                                 8/12/2019
  !
      19-23489-rdd       Doc 41      Filed 09/06/19 Entered 09/06/19 15:56:04                    Main Document
                                                   Pg 18 of 19
                                                                                                          Cicerone Advisers LLC
                                                                                                                   140 Broadway
                                                                                                                       46th Floor
                                                                                                           New York, NY 10005
                                                                                                           Tel +1 212 371 9115
               !                                                                                           Fax +1 212 371 9113
  !

           We have prepared a draft of restructuring terms that we would like to share with you. However, prior to doing
  so, we need your commitment to keep our proposed terms and discussions confidential, unless and until we have final
  agreed terms that would be announced and incorporated in offering documents and/or a Chapter 11 plan. Selective
  disclosure or use of our proposed terms to advance a different restructuring agenda would materially impair any
  prospect of collaboration with the ad hoc committee.

           While we are working with you, the ad hoc committee expects that Maxcom will pay all of their professional
  advisers’ fees and expenses. All of the advisers to the ad hoc committee have made significant fee concessions for the
  ad hoc committee well below what is customary in these types of transactions, in a show of good faith and in order to
  advance swiftly.

           Accordingly, the ad hoc committee requests that Maxcom agree to pay from time to time, as invoiced, the legal
  fees (net of any withholding taxes) and expenses of the ad hoc committees’ United States and Mexico counsel, including
  as incurred to date. Assuming that we have a mutual good faith and efficient effort to reach agreeable final restructuring
  terms, the ad hoc committee would accept a tentative limit on their legal fees of US$250,000 plus expenses (with initial
  retainers of US$35,000 each, subject to replenishing and invoicing as required by counsel).

          The ad hoc committee requests also that Maxcom agree to pay, in accordance with our engagement agreement
  with the ad hoc committee, Cicerone’s fees (net of any withholding taxes) plus expenses. Maxcom would agree to
  reimburse the ad hoc committee for fees paid to date (US$90,000) and agree also to pay Cicerone its fixed fees
  (US$210,000 at the signing of a definitive term sheet with the ad hoc committee, and US$200,000 at the closing of the
  exchange offer), and out of pocket expenses accrued from time to time.

          Nothing contained herein shall effect or imply any waiver by the ad hoc committee of any claims or
  Events of Default under the Senior Notes, the Indenture, the Collateral Documents or otherwise, and all
  rights of holders are reserved.

          If Maxcom agrees to the above, we will then share with you our draft term sheet and meet as soon as
  convenient for you.


  Sincerely,

  CICERONE
     ERONE ADVISERS LLC



  By: _________________________
  Name: Zain A. Manekia
  Title: Managing Principal

  Accepted and agreed as of August ____, 2019

  MAXCOM TELECOMUNICACIONES, S.A.B. DE C.V.


  By: _________________________
  Name:
  Title:

Confidential                                               Page 2 of 3                                                  8/12/2019
  !
      19-23489-rdd         Doc 41   Filed 09/06/19 Entered 09/06/19 15:56:04   Main Document
                                                  Pg 19 of 19
                                                                                    Cicerone Advisers LLC
                                                                                             140 Broadway
                                                                                                 46th Floor
                                                                                     New York, NY 10005
                                                                                     Tel +1 212 371 9115
                   !                                                                 Fax +1 212 371 9113
  !


  CC:          Alejandro Sainz
               Ronald R. Jewell
               Ignacio Fernández
               Patrick Kiblisky
               Andrés Segú




Confidential                                       Page 3 of 3                                    8/12/2019
  !
